Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, 21-24, and 26 are currently pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 4, 5, 7, 8, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutgesell (DE 29803166U1).
Regarding claim 1, Gutgesell discloses a heat-carrying component (1, fig 12), comprising: an outer casing (17, fig 12) bounding an interior (see annotated fig 12); a first conduit (see annotated fig 12) located within the interior for carrying a fluid; a second conduit (see annotated fig 12) spaced from the first conduit and located within the interior; and a first support structure (see annotated fig 12) located within the interior and having at least two support members (see annotated fig 12) coupled to and extending between the first conduit and the second conduit, the at least two support members being spaced apart to define a channel (see annotated fig 12) for carrying an air flow (air would be in the channel gap and although the fins prevent air flow in or out there would be air flowing in through the end), the at least two support members being thermally conductive to define at least two fins which collectively form a first heat exchanger (the fins are made of a thermally conductive material and thus would be a heat exchanger) thermally coupled to the first conduit for conductively transferring heat from the fluid to the air flow, each of the at least two fins extending between and connected to both of the first conduit and the second conduit (the whole part is a single piece so therefore they would connect to both parts).

    PNG
    media_image1.png
    452
    467
    media_image1.png
    Greyscale

Regarding claim 4, Gutgesell discloses wherein the first conduit further comprises an additively-manufactured monolithic conduit wall (the conduit wall is a single piece, as it would leak fluid if it was not) unitarily formed with the heat exchanger. The claimed phrase “additively-manufactured” is being treated as a product by process limitation; that is made by an additive manufacturing process, such as 3D printing. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.

Regarding claim 5, Gutgesell discloses wherein the second conduit is thermally coupled to the at least two fins of the heat exchanger (both fins are connected to both conduits).

Regarding claim 7, Gutgesell discloses a second support structure (annotated fig 12) extending between the outer casing and the first conduit, wherein the second support structure is thermally conductively coupled to the outer casing.

Regarding claim 8, Gutgesell discloses wherein the second support structure comprises a second heat exchanger (as air flows over the support structure it would cool the structure, meaning it would act as a heat exchanger) configured to transfer heat from the first conduit to the outer casing.

Regarding claim 26, Gutgesell discloses a heat-carrying component (1, fig 12), comprising: an outer casing (17, fig 12) bounding an interior (see annotated fig 12); a first conduit (see annotated fig 12) located within the interior for carrying a fluid; a second conduit (see annotated fig 12) spaced from the first conduit and located within the interior; and a heat exchanger (the heat exchanger is made of the support members, see annotated fig 12) disposed between the first conduit and the second conduit (see annotated fig 12) the heat exchanger comprising: at least two fins extending between and connected to both of the first conduit and the second conduit; (see annotated fig 12) the at least two fins spaced from each other to define a channel for carrying an air flow (see annotated fig 12) wherein the channel is thermally coupled to the first conduit (the channel runs right next to the conduit so they are thermally coupled as heat would transfer between them) to the first conduit for conductively transferring heat from the fluid to the air flow.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-15, and 21-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson (US-Pub 2019/0101057) in view of Gutgesell.
Regarding claims 1, 5, 7, and 8, Stevenson discloses a heat-carrying component, comprising: an outer casing (110, fig 2) bounding an interior (par. 0031, housing is circumferential surrounding the whole internal area); a first conduit (115, fig 2) located within the interior for carrying a fluid; and a second conduit (par. 0037 teaches wherein the first conduit can be a plurality of spaced conduits) spaced from the first conduit and located in the interior.
Stevenson does not disclose a first support structure located within the interior and at least two support members coupled to and extending between the first conduit and the second conduit, the at least two support members being spaced apart to define a channel for carrying air flow, the at least two support members being thermally conductive to define at least two fins which collectively form a first heat exchanger thermally coupled to the first conduit for conductively transferring heat from the fluid to the air flow, each of the at least two fins extending between and connected to both of the first conduit and the second conduit, wherein the second conduit is thermally coupled to the at least two fins of the heat exchanger, further comprising a second support structure extending between the outer casing and the first conduit, wherein the second support structure is thermally conductively coupled to the outer casing, wherein the second support structure comprises a second heat exchanger configured to transfer heat from the first conduit to the outer casing. 
Gutgesell teaches a pipe heat exchanger having an outer casing (17, fig 12) bounding an interior (see annotated fig 12) and a first conduit (see annotated fig 12) located within the interior and at least two support members coupled to and extending between the first conduit and the second conduit (see annotated fig 12), the at least two support members being spaced apart to define a channel for carrying an air flow (see annotated fig 12), the at least two support members being thermally conductive (the support members are a metal structure which is thermally conductive) to define at least two fins which collectively form a first heat exchanger (they transfer heat from the conduits therefore are a heat exchanger) thermally coupled to the first conduit for conductively transferring heat from the heat-carrying fluid to the air flow away from each of the first conduit and second conduit (heat goes from the fluid to the conduit to the fins to the surrounding air flow), each of the at least two fins extending between and connected to both of the first conduit and the second conduit, wherein the second conduit is thermally coupled to the at least two fins of the heat exchanger (the fins extend all the way from the first to the second conduit, therefore they are thermally coupled to both), further comprising a second support structure (see annotated fig 12) extending between the outer casing and the first conduit, wherein the second support structure is thermally conductively coupled to the outer casing (the support structure is in contact with the outer casing, and therefore would be thermally conductively coupled), wherein the second support structure comprises a second heat exchanger configured to transfer heat from the first conduit to the outer casing (the support structure is in contact with the outer casing and thus would exchange heat with it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchanger disclosed by Stevenson by adding a first support structure located within the interior and having at least two support members coupled to and extending between the first conduit and the second conduit, the at least two support members being spaced apart to define a channel for carrying an air flow, the at least two support members being thermally conductive to define at least two fins which collectively form a heat exchanger thermally coupled to the first conduit based on the teachings of Gutgesell. Doing so would increase surface area which would increase heat exchange away from the cooling medium.

    PNG
    media_image1.png
    452
    467
    media_image1.png
    Greyscale


Regarding claim 4, Stevenson discloses wherein the first conduit further comprises a monolithic conduit wall (the conduit wall is a single piece, as it would leak fluid if it was not) unitarily formed with the heat exchanger. The claimed phrase “additively-manufactured” is being treated as a product by process limitation; that is made by an additive manufacturing process, such as 3D printing. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.

Regarding claim 6, Stevenson as modified by Gutgesell in claim 1 discloses a monolithic body having the outer casing, the conduit, and the support structure (Merriam Webster monolithic definition 2C: “consisting of or constituting a single unitary structure”, the heat exchanger is a single device, therefore it reads on the claim).

Regarding claims 9 and 10, Stevenson discloses wherein the first conduit is configured to direct coolant through a turbine engine generator (par. 0002). Once modified to include the first support fins as taught by Gutgesell, the support structure would move heat away from the coolant.

Regarding claims 11, 12, and 14 Stevenson discloses a turbine engine having a compressor (25, fig 1), a combustor (50, fig 1), and a turbine (75, fig 1) in axial flow arrangement, comprising: a component (100, fig 2) within the turbine engine, comprising: an outer casing (110, fig 2) bounding an interior (105, fig 2) and defining an exteriorly inaccessible portion (area within casing 110, fig 2) within the interior; a first conduit (115, fig 2) and a second conduit (par. 0037 teaches the usage of a plurality of conduits) configured to direct oil through the turbine engine generator (par. 0002) located within the interior and each having at least a portion within the exteriorly inaccessible portion, wherein the additively -manufactured component comprises a generator (120, fig 2) selectively operably coupled with at least one of the compressor or the turbine (the generator is connected to the main shaft, which is connected to both the compressor and turbine). The claimed phrase “additively-manufactured” is being treated as a product by process limitation; that is made by an additive manufacturing process, such as 3D printing. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Stevenson does not disclose an additive support structure located within the exteriorly inaccessible portion and having at least two thermally-conductive support members coupled to and extending between the first conduit and the second conduit to provide support during an additive manufacturing process, with the at least two support members being spaced apart to define at least two fins which collectively form a heat exchanger thermally coupled to the first and second conduit.
Gutgesell teaches a generator heat exchanger with a support structure (see annotated figure 12) located within the exteriorly inaccessible portion and having at least two thermally-conductive support members coupled to and extending between the first conduit and the second conduit (see annotated figure 12) to provide support (it is made from a single unitary structure therefore they would provide support) with the at least two support members being spaced apart to define a channel for carrying an air flow (see annotated figure 12), the at least two support members being thermally conductive to define at least two fins which collectively form a heat exchanger (the fins exchange heat with the air around them) thermally coupled to the first conduit and the second conduit, wherein the support structure is configured to move heat away from the cooling fluid (fins in the support structure pick up heat from the coolant which is oil in Stevenson then dissipate it outward), wherein the conduit is fluidly separate from the channel and the channel is fluidly coupled to the interior (the fluid from the channel does not intermingle with the fluid from the conduit, and the channel is within the interior therefore it is coupled to said interior). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchanger disclosed by Stevenson by having at least two thermally conductive support members coupled to and extending between the first conduit and the second conduit to provide support during an additive manufacturing process, with the at least two support members being spaced apart to define at least two fins which collectively form a heat exchanger thermally coupled to the first and second conduits based on the teachings of Gutgesell. Doing so would improve heat exchange away from the cooling medium.

Regarding claim 13, Stevenson discloses wherein the generator comprises a generator housing (defined by the outer casing 110, fig 2), and the exteriorly inaccessible portion is located within the generator housing.

Regarding claim 15, Stevenson discloses wherein the heat exchanger is configured to transfer heat away from the first conduit.
Stevenson does not disclose an additive support structure defining a second heat exchanger coupled to and extending between the first conduit and the outer casing during the additive manufacturing process, the second heat exchanger comprising at least two support members defining at least two fins thermally coupled to the first conduit, and wherein the second heat exchanger is configured to transfer heat away from the first conduit.
Gutgesell teaches a heat exchanger with a second additive support structure (structure on the bottom) defining a second heat exchanger (the heat exchanger on the bottom) coupled to and extending between the first conduit and the outer casing during the additive manufacturing process, the second heat exchanger comprising at least two support members (see annotated fig 12) defining at least two fins thermally coupled (they are connected to the conduit, therefore would be thermally coupled) to the first conduit, and wherein the second heat exchanger is configured to transfer heat away from the first conduit (since the heat exchangers are in thermal connection with both conduits, both heat exchangers would transfer heat away from both conduits). The claimed phrases “additive support structure” and “during the additively manufactured process” is being treated as a product by process limitation; that is made by an additive manufacturing process, such as 3D printing. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchanger disclosed by Stevenson by having the second conduit be in thermally coupled to fins based on the teachings of Gutgesell. Doing so would improve heat exchange away from the cooling medium.

Regarding claims 21-24, Stevenson as modified by Gutgesell in claim 1 discloses a method of cooling the heat carrying components comprising flowing heat-carrying fluid through the first conduit (115, fig 2) and transferring heat from the heat-carrying fluid to the first heat exchanger (when combined with Gutgesell the first heat exchanger would receive heat from the heat carrying fluid flowing through the conduits 115), and moving additional heat carrying fluid through the second conduit and transferring heat away from each of the first conduit and the second conduit via the first heat exchanger (the heat exchanger is connected to both conduits so the heat exchanger would transfer heat away from both), and transferring heat from the at least two spaced fins of the first support structure to the air flow flowing between the at least two spaced fins (there is an air gap in between the two fins so the air in between them would receive heat from the fins when heated).
Stevenson as modified by Gutgesell in claim 1 does not disclose wherein the transferring heat further comprises conducting heat from the heat carrying fluid to the outer casing via a second support structure coupled to and extending between the first conduit and the outer casing.
Gutgesell teaches having a second support structure (see annotated fig 2) coupled to and extending between the first conduit and the outer casing, wherein the second support structure transfers heat from the heat carrying fluid to the outer casing (since the second support structure is connected to both, it will transfer heat from the heat carrying fluid to the outer casing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchanger disclosed by Stevenson by adding a second support structure located within the coupled to and extending between the first conduit and the outer casing thermally coupled to the first conduit and the outer casing based on the teachings of Gutgesell. Doing so would increase surface area which would increase heat exchange away from the cooling medium.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of Gutgesell as applied to claim 1 above, and further in view of Byfield (WO 2017/165921 A1).
Regarding claims 2 and 3, Stevenson in view of Gutgesell does not disclose wherein the at least two fins further include cooling enhancement structures including dimples or holes.
Byfield teaches a finned heat exchanger wherein the at least two fins further include dimples (page 24, lines 15-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchanger fins disclosed by Stevenson as modified by Gutgesell by adding cooling enhancement dimples on the fins based on the teachings of Byfield. Doing so would improve efficiency of heat exchange (page 24, lines 8-13), as suggested by Byfield.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN V MEILLER/Examiner, Art Unit 3741

/ALAIN CHAU/Primary Examiner, Art Unit 3741